DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks Applicant for providing well written and organized amendments. Applicant has overcome all previous objections and 112 rejections via amendments dated 2/23/2022. Applicant’s arguments filed 2/23/2022 in response to Office Action 11/23/2021 with respect to amended claims 1-19 and 21-23 (pages 26 and 37, toward Lizzio, Hayes and Oakes 102 and 103 rejections) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner notes New claims 24-26 arguments on page 44, and points to the detailed discussion of how the prior art teaches the respective limitations, as provided in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 25 and 26 recite the limitation "the lid platform segments" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Examiner points out insufficient definition within the specification, and therefore broadly and reasonably interprets “the lid platform segments” as “lid platform segments” representing portions of the lid, as detailed in the analysis below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20190352048 by Simms (hereinafter “Simms”).
Regarding claim 1, Simms teaches a plurality of containers (Fig 4, stack 199) comprising: 
  a first container (Fig 4, bottom container assembly 100) and a second container (Fig 4, top container assembly 100), wherein each container comprises 
  a base (Fig 1A, base 104)  and a lid (Fig 1A, lid 102), wherein each container may be in 
  an open position or a closed position (Fig 2E or 1A), wherein each container has 
  a top end at its lid (top end of lid 102) and a bottom end at its base (bottom end of base 104) such that the top end is above the bottom end when each container is in the closed position (Fig 1A shows top above bottom); 
    wherein the base comprises a base sidewall (Fig 1B, base sidewall 130), wherein the base sidewall extends to a base platform (Fig 1B, base panel 140) at the bottom end of each container, wherein the base platform extends at least partially around a base stacking recess (Fig 1B, base stacking recess 144) 
   wherein the base platform is vertically offset (Fig 1B, recess shown to be vertically offset) from the base stacking recess, wherein the base platform is radially outward relative to the base stacking recess (Fig 1B, base panel 140 extends outward radially relative to base stacking recess 144); 
   wherein a plurality of vent portals (Fig 1B, vent chamfers 142, in 140) are positioned in the base at the bottom end of each container, wherein each of the vent portals is defined at least in part by the base platform (142 at least in part defined by 140), wherein each of the vent portals is radially outward relative to the base stacking recess (Fig 1B, vent chamfers 142 extend outward radially relative to base stacking recess 144); 
    wherein the lid comprises a lid sidewall (Fig 1A, lid sidewall 110), wherein the lid sidewall extends to a lid platform (Fig 1A, lid panel 120) at the top end of each container, 
    wherein the lid platform extends at least partially around a lid stacking protrusion (Fig 1A, lid stacking protrusion 124) that is vertically offset from the lid platform (Fig 1A, protrusion shown to be vertically offset), wherein the lid platform is radially outward relative to the lid stacking protrusion (Fig 1A, lid panel 120 extends outward radially relative to lid stacking protrusion 124); 
    wherein a plurality of vents (Fig 1A, plurality of lid vents 122) are positioned in the lid platform; 
    wherein, when the containers are in the closed position, the lid stacking protrusion of the first container may be mated with the base stacking recess of the second container to permit the second container to be stacked on the first container in a stacked arrangement with the vent portals of the second container over the vent of the first container (Fig 4 and [0061], closed stacked containers wherein 124 fits into 144, and 142 is over 122); and 
   wherein the vents (122) and the vent portals (142) are configured such that, when the containers are in the closed position and in the stacked arrangement, each vent of the first container may be in an open configuration without being covered by or otherwise obstructed by one of the vent portals of the second container, whereby heat and/or moisture may be vented from the first container despite being stacked under the second container (Fig 4 and [0006] [0055] [0062], stacked closed containers wherein 142 is configured to remain open while allowing 122 to be unblocked while in the stacked configuration, to egress moisture and steam).

Regarding claim 9, Simms teaches a plurality of containers (Fig 4, stack 199) comprising: 
  a first container (Fig 4, bottom container assembly 100) and a second container (Fig 4, top container assembly 100), wherein each container comprises 
  a base (Fig 1A, base 104) and a lid (Fig 1A, lid 102), wherein each container may be in an open position or a closed position (Fig 2E or 1A), 
    wherein each container has a top end (top end of lid 102) at its lid and a bottom end (bottom end of base 104) at its base such that the top end is above the bottom end when each container is in the closed position (Fig 1A shows top above bottom); 
    wherein the base comprises a base sidewall (Fig 1B, base sidewall 130), wherein the base sidewall extending to a plurality of base platform segments (Fig 1B, chamfer segments between 130, 140 and 142) at the bottom end of the container, 
    wherein the base platform segments extending at least partially around a base stacking recess (Fig 1B, segments extend around) 
   wherein the base platform segments are vertically offset from the stacking recess (Fig 1B shows vertical offset), wherein the base platform segments are radially outward relative to the base stacking recess (Fig 1B, cited segments radiate outward relative to 144); 
    wherein a plurality of vent portals (Fig 1B, vent chamfers 142, in 140) are positioned in the base; 
    wherein each vent portal is defined by a ceiling (Fig 1B, chamfer between upper portion of 142 and 130) that is vertically offset from two (all segments are considered adjacent to other features of the container assembly 100, but two walls (shown as thicker lines) of 142 directly border cited segments) adjacent base platform segments and 
   by walls of the two adjacent base platform segments, wherein the walls define a neck (Fig 1B, bottom portion of 142) that transitions to a mouth (Fig 1B, upper portion of 142), wherein the mouth has a wider width relative to the neck (Fig 1B is drawn to scale [0027] for a user [0052], therefore a relative mouth width is shown to be wider), 
    wherein the mouth is radially outward relative to the lid stacking protrusion (cited mouth extends outward radially relative to cited neck); 
    wherein the lid comprises a lid sidewall (Fig 1A, lid sidewall 110), wherein the lid sidewall extends to a lid platform (Fig 1A, lid sidewall 120) at the top end of each container, wherein the lid platform extending at least partially around a lid stacking protrusion (Fig 1A, lid stacking protrusion 124) that is vertically offset from the lid platform (Fig 1A, protrusion shown to be vertically offset), 
   wherein the lid platform is radially outward relative to the lid stacking protrusion (Fig 1A, lid panel 120 extends outward radially relative to lid stacking protrusion 124);
   wherein a plurality of vents (Fig 3, cuts 15) are positioned in the lid platform, wherein each vent has a width that is less than a width of each mouth of each vent portal (Fig 4 is drawn to scale because of Fig 1A [0027] for a user [0052], therefore 122 has a smaller width than a width of 142); 
    wherein, when the containers are in the closed position, the lid stacking protrusion of the first container may be mated with the base stacking recess of the second container to permit the second container to be stacked on the first container in a stacked arrangement with the vent portals of the second container over the vents of the first container (Fig 4 and [0061], closed stacked containers wherein 124 fits into 144, and 142 is over 122); and 
   wherein the vents (122) and the vent portals (142) are configured such that, when the containers are in the closed position and in the stacked arrangement, each vent of the first container may be in an open configuration without being covered by or otherwise obstructed by one of the vent portals of the second container, whereby heat and/or moisture may be vented from the first container despite being stacked under the second container (Fig 4 and [0006] [0055] [0062], stacked closed containers wherein 142 is configured to remain open while allowing 122 to be unblocked while in the stacked configuration, to egress moisture and steam).

Regarding claim 15, Simms teaches a plurality of containers (Fig 4, stack 199) comprising: 
   a first container (Fig 4, bottom container assembly 100) and a second container (Fig 4, top container assembly 100), 
    wherein each container comprises a base (Fig 1B, base 104) and a lid (Fig 1A, lid 102), 
    wherein each container may be in an open position or a closed position (Fig 2E or 1A), wherein each container has a top end (top end of 102) at its lid and a bottom end (bottom end of 104) at its base such that the top end is above the bottom end when each container is in the closed position (Fig 1A); 
    wherein the base comprises a base sidewall (Fig 1B, base sidewall 130), wherein the base sidewall extends to four base platform segments (Fig 1B, chamfer segments between 130, 140 and 142 is four count) at the bottom end of each container, wherein the base platform segments extend at least partially around a base stacking recess (Fig 1B, base stacking recess 144), wherein the base stacking recess has a base face (144 has a base face) that is vertically offset from the base platform segments (Fig 1B shows vertical offset), 
   wherein the base platform segments are radially outward relative to the base stacking recess (Fig 1B, cited segments radiate outward relative to 144); 
     wherein the bottom end of each container has a rectangular shape with corners (Fig 1A, base 104 is oblong [0027], necessarily meaning rectangular, thereby base’s bottom end as well), 
    wherein the lid comprises a lid sidewall (Fig 1A, lid sidewall 110), wherein the lid sidewall extends to a lid platform (Fig 1A, lid panel 120) at the top end of each container, 
    wherein the lid platform extends at least partially around a lid stacking protrusion (Fig 1A, lid stacking protrusion 124) that is vertically offset from the lid platform (Fig 1A, protrusion shown to be vertically offset), wherein the lid platform is radially outward relative to the lid stacking protrusion (Fig 1A, lid panel 120 extends outward radially relative to lid stacking protrusion 124); 
      wherein the top end of each container has a rectangular shape (Fig 1A and [0027]) with corners, 
    wherein the lid has four vents, wherein each vent is at a corner of the top end of each container (Fig 1A); 
    wherein, when the containers are in the closed position, the lid stacking protrusion of the first container may be mated with the base stacking recess of the second container to permit the second container to be stacked on the first container in a stacked arrangement with the vent portals of the second container over the vent of the first container (Fig 4 and [0061], closed stacked containers wherein 124 fits into 144, and 142 is over 122); and 
   wherein the vents (122) and the vent portals (142) are configured such that, when the containers are in the closed position and in the stacked arrangement, each vent of the first container may be in an open configuration without being covered by or otherwise obstructed by one of the vent portals of the second container, whereby heat and/or moisture may be vented from the first container despite being stacked under the second container (Fig 4 and [0006] [0055] [0062], stacked closed containers wherein 142 is configured to remain open while allowing 122 to be unblocked while in the stacked configuration, to egress moisture and steam).
the container having a base wherein the base has four vent portals (Fig 1B, four of 142), 
wherein each vent portal is at a corner (Fig 1B, four corners of 104) of the bottom end (bottom end of 104) of the container; wherein 
each vent portal (142) is defined by a ceiling and by walls of two adjacent base platform segments (Fig 1B, tops of the base segments have an interior-container surface comprising a ceiling, and all segments are considered adjacent to other features of the container assembly 100, but two walls (shown as thicker lines) of 142 directly border cited segments), wherein the walls define 
   a neck (Fig 1B, bottom portion of 142) that transitions to a mouth (Fig 1B, upper portion of 142), wherein the mouth is radially outward relative to the neck (cited mouth extends outward radially relative to cited neck) and has a wider width relative to the neck (Fig 1B is drawn to scale [0027] for a user [0052], therefore a relative width is shown to be wider).  

Regarding claim 2, Simms further teaches the base is rectangular (Fig 1A, base 104 is oblong [0027], necessarily meaning rectangular) and comprises 
   four corners, wherein the plurality of vent portals comprises four vent portals, wherein each vent portal is at one of the corners of the base (Fig 1B), 
   wherein the lid is rectangular and comprises four corners, wherein the plurality of vents comprises four vents, wherein each vent is at one of the corners of the lid (Fig 1A), 
   wherein each vent portal (Fig 1B, 142) comprises 
   a neck (Fig 1B, bottom portion of 142) that transitions to a mouth (Fig 1B, upper portion of 142), wherein the mouth has a wider width relative to the neck (Fig 1B is drawn to scale [0027] for a user [0052], therefore a relative mouth width is shown to be wider), wherein the mouth is radially outward relative to the neck (cited mouth extends outward radially relative to cited neck), wherein the mouth of each vent portal is at least partially located in a shoulder (Fig 1B, convex portion above 142 extends to an area partially in the mouth) of the base, and 
   wherein the shoulder transitions to the base sidewall (Fig 1B), and 
   wherein, when the containers are in the closed position and in the stacked arrangement, each vent is visible via the mouth of the vent portal with which the vent is respectively paired (Fig 4 and [0006] [0055] [0062], stacked closed containers wherein 142 allows 122 to be visible).

Regarding claim 3, Simms further teaches the mouth of each vent portal transitions to a base chamfered corner (Fig 1B, chamfer above upper portion of 142) in the shoulder of the base; and wherein the lid sidewall has a lid chamfered corner below each vent when each container is in the closed position (Fig 1B, lid chamfer directly below 122 around lid 102).

Regarding claim 4, 10 and 17 (similar limitations, different dependency), Simms further teaches each vent is a C-shaped vent ([0053] “lid vents 122 are “C” vents stamped”), wherein each C-shaped vent has a flap extending from a connecting portion that connects the flap with a surrounding region of the lid platform (Fig 1A, flaps and connection shown at labels for 122), wherein the flap is defined by a weakened line in the lid platform when the vent is in a closed configuration ([0053] vents stamped can create a weakened line like [0056] frangible lines or perforations).

Regarding claim 5, Simms further teaches the base platform (Fig 1B, base panel 140) comprises 
    a plurality of base platform segments (Fig 1B, chamfer segments between 130, 140 and 142), wherein each of the base platform segments has a top (Fig 1B, tops of cited segments); and 
   wherein the vent portal (142) is defined by a ceiling and by walls of two adjacent base platform segments (Fig 1B, tops have an interior surface comprising a ceiling, and all segments are considered adjacent to other features of the container assembly 100, but two walls (shown as thicker lines) of 142 directly border cited segments), wherein the walls define 
   a neck (Fig 1B, bottom portion of 142) that transitions to a mouth (Fig 1B, upper portion of 142), wherein the mouth is radially outward relative to the neck (cited mouth extends outward radially relative to cited neck) and has a wider width relative to the neck (Fig 1B is drawn to scale [0027] for a user [0052], therefore a relative mouth width is shown to be wider), 
   wherein there is a vertical offset between the ceiling and the top of each of the base platform segments, and wherein, when the containers are in the closed position and in the stacked arrangement, each vent is visible via the mouth of the vent portal with which the vent is respectively paired (Fig 4 and [0006] [0055] [0062], stacked closed containers wherein 142 is configured to remain open while allowing 122 to be visibly unblocked while in the stacked configuration).

Regarding claim 6, Simms further teaches the base stacking recess (Fig 1B, 144) has a base face (face of 144), wherein there is a vertical offset between the base face and the top of each base platform segment that is the same as the vertical offset between the ceiling of each of the vent portal and the top of each of the base platform segments (Fig 4 and [0061], closed stacked containers wherein 124 fits into 144, and 142 is over 122).

Regarding claim 7, Simms further teaches the stacking protrusion (Fig 1A, 124) of the lid of the first container fits in a friction-fit configuration with a stacking recess of the base of the second container (Fig 4 and [0061], closed stacked containers wherein 124 fits into 144, and 142 is over 122; necessarily denotes a friction fit by direct contact of materials).

Regarding claim 8, Simms further teaches the friction-fit configuration (Fig 4 and [0061], closed stacked containers wherein 124 fits into 144, and 142 is over 122; necessarily denotes a friction fit by direct contact of materials) requires a user to grasp the first container with one hand and the second container with a second hand to apply force to separate the containers by hand ([0052] user, necessarily can overcome cited friction-fit by hand to vary stack arrangements disclosed).

Regarding claim 11, Simms further teaches when the containers (Fig 4, first bottom and second top container assemblies 100) are in the closed position and in the stacked arrangement, there is a vertical space between each vent of the first container and each vent portal of the second container such that each vent flap may be pivoted upward without interference from the ceiling of the vent portal (Fig 4).

Regarding claim 12, Simms further teaches the mouth (Fig 1B, upper portion of 142) of each vent portal is at least partially located in a shoulder (Fig 1B, convex portion above 142 extends to an area partially in the mouth) of the base, and wherein the shoulder transitions to the base sidewall (130).

Regarding claim 13, Simms further teaches the base is rectangular (Fig 1A, base 104 is oblong [0027], necessarily meaning rectangular) and comprises 
   four corners, wherein the plurality of vent portals comprises four vent portals (142), wherein each vent portal is at one of the corners of the base (104); and wherein the lid is rectangular and comprises four corners, wherein the plurality of vents comprises four vents (122), wherein each vent is at one of the corners of the lid (Fig 4).

Regarding claim 14, Simms further teaches when the containers (Fig 4, first bottom and second top container assemblies 100) are in the closed position and in the stacked arrangement, there is a vertical space between each vent of the first container and each vent portal of the second container (Fig 4), wherein the mouth of each vent portal transitions upward to a base chamfered corner (Fig 1B, chamfer above upper portion of 142) in the shoulder of the base, which transitions to the base sidewall (130); and wherein, below each vent, the lid platform of each lid transitions downward to a lid chamfered corner in the lid sidewall (Fig 1B, lid chamfer directly below 122 around lid 102).

Regarding claim 16, Simms further teaches the lid stacking protrusion (Fig 1A, 124) has a rectangular shape with rounded corners (Fig 1A shows rectangular shape with rounded corners).

Regarding claim 18, Simms further teaches the base platform segments (Fig 1B, chamfer segments between 130, 140 and 142 is four count) are equally vertically offset (Fig 1A-D are drawn to scale [0027] for a user [0052], therefore the inherent symmetry of the drawing shows all base segments to be equally vertically offset, best shown between Fig 1C to Fig 1D) from the base face (144 has a base face) and each ceiling (cited ceilings) of each vent portal (142).

Regarding claim 19, Simms further teaches each corner (Fig 1B, four corners of 104) is a rounded corner (Fig 1A, base 104 is oblong [0027], necessarily meaning rectangular, thereby base’s bottom end as well with rounded corners).

Regarding claim 20, Simms further teaches the mouth (Fig 1B, upper portion of 142) of each vent portal (142) transitions to a base chamfered corner (Fig 1B, chamfer above upper portion of 142), which transitions to the base sidewall (130); and wherein a lid chamfered corner in the lid sidewall is below each C- shaped vent when each container is in the closed position (Fig 1B, lid chamfer directly below 122 around lid 102, is below each C vent).

Regarding claims 21, 22 and 23 ( similar limitations, different dependency), Simms further teaches the base of each container (Fig 1B, 104) and the lid of each container (Fig 1A, 102) are connected via a hinge (Fig 1C, hinge 108).

Regarding claim 24, Simms further teaches when the containers are in the closed position and in the stacked arrangement (stack 199), the base platform of the second container rests on the lid platform (Fig 1A, lid panel 120) of the first container (Fig 4 and [0061]).

Regarding claim 25 and 26 of similar limitations and different dependency, Simms further teaches when the containers are in the closed position and in the stacked arrangement, the base platform segments of the second container rest on the lid platform segments (Fig 1A, lid panel 120 has segment portions that cited base platform segments rest on in the stacked closed configuration Figure 4; see 112 rejection above) of the first container.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731